internal_revenue_service department of the treasury number release date index number ty washington dc person to contact telephone number refer reply to cc intl br4-plr-131518-01 date date legend parent sub sub sub sub sub f sec_1 target target sub company acquiring fsub1 fsub2 fsub3 business a date b date c country d a b c d e f g h this is in response to your letter dated date requesting a private_letter_ruling that based on your representations the proposed transaction will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was provided in letters dated date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification upon examination parent is a domestic_corporation and is the common parent of an affiliated_group_of_corporations filing a consolidated federal_income_tax return parent and its subsidiaries are engaged in various businesses including business a through target sub sub is a wholly-owned indirect subsidiary of parent that owns all of the stock of sub and sub sub owns all of the stock of sub sub owns all of the voting common_stock of target and all of the stock of f sec_1 which has elected to be treated as a disregarded_entity under sec_301_7701-3 for u s tax purposes and wil be ignored for the purposes of the ruling letter target owns all of the stock of target sub parent owns the nonvoting preferred_stock of target and sub an indirect wholly- owned subsidiary of parent owns the voting preferred_stock of target sub holds a a promissory note the note issued by target evidencing loans made from time to time by sub to target it is represented that the note is debt and not equity for federal_income_tax purposes company a country d corporation that is publicly traded is engaged in business a company is a b indirect shareholder of fsub1 a c indirect shareholder of fsub2 and a d indirect shareholder of fsub3 company has outstanding class a shares class b shares and shares fiduciary depositary receipts fdr’s are widely held and have been publicly traded the company fdrs have been issued in the usual and customary form and the holders have full dividend rights and voting rights and the right to exchange each fdr for one class a share acquiring was formed on date b by company nominees acting for company presently own f class a shares and g class b shares which are the only shares of acquiring stock outstanding acquiring has authorized two classes of stock class a shares and class b shares and it intends to authorize class c common shares and class c preferred shares prior to the transaction acquiring also intends to issue class a shares in the form of depository shares d shares with full dividend rights and voting rights and the right at any time to exchange each d share for one class a share the transaction will be effectuated in two steps pursuant to a business agreement agreement entered into among sub target company and acquiring and dated as of date c in step acquiring will make an offer the exchange_offer to exchange acquiring class a shares for company class a shares acquiring d shares for company fdrs and acquiring b shares for company b shares in step a newly-formed transitory domestic subsidiary of acquiring will merge the merger with and into target after the merger target will remain in existence as a wholly-owned subsidiary of acquiring in the merger sub will contribute to acquiring all of the outstanding common_stock of target parent and sub will contribute to acquiring all of the outstanding preferred_stock of target acquiring will exchange e in cash and shares of newly issued acquiring class c common_stock for the common_stock of target and acquiring will exchange newly issued class c preferred_stock for the preferred_stock of target in a separate transaction occurring on the same date as the merger sub will sell to company all of the common_stock of sub for cash in another separate transaction occurring on the same date as the merger sub will sell the note to company for a in cash company and acquiring will borrow under a bank credit facilities agreement the facilities agreement to fund the cash portion of the merger consideration and the purchase_price of the sub stock and the note the amounts borrowed under the facilities agreement will be transmitted shortly before closing to bank accounts established by company and acquiring and then transmitted to sub sub and sub at closing the exchange of target shares by u s persons is subject_to sec_367 of the code which provides that where no exception applies the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer in the case of a sec_367 transaction in which a u_s_person transfers domestic stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment only if the requirements of sec_1_367_a_-3 are satisfied among the requirements of sec_1_367_a_-3 is the requirement that the u s target company must satisfy the reporting requirements of sec_1_367_a_-3 the taxpayer represents that target will comply with the reporting requirements of sec_1_367_a_-3 another requirement is that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange enter into a 5-year gain_recognition_agreement as provided in sec_1 a -8 the taxpayer represents that each u s shareholder that is a 5-percent_shareholder of acquiring after the merger will enter into a five-year gain_recognition_agreement with respect to target stock it exchanged in the form provided in sec_1_367_a_-8 among the remaining requirements of sec_1_367_a_-3 is the requirement that u s persons transferring u s target stock must receive in the aggregate 50-percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayer represents that u s transferors of target stock will receive in the aggregate actually or constructively 50-percent or less of both the total voting power and total value of all shares of acquiring stock outstanding after the merger another requirement is that u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate 50-percent or less of each of the total voting power and the total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the cod as modified by the rules of sec_958 of the code the taxpayer represents that u s persons who are officers directors or 5-percent target shareholders of target will own in the aggregate actually or constructively 50-percent or less of each of the total voting power and total value of all shares of acquiring outstanding immediately after the merger the active trade_or_business test of sec_1_367_a_-3 must be satisfied the active trade_or_business test consists of three elements the first element provides that the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b for the entire 36-month period immediately preceding the exchange of u s target stock acquiring will not have been engaged in an active trade_or_business for the entire 36-month period prior to the exchange nor will it have owned any qualified subsidiaries or partnerships so engaged a transferee foreign_corporation may satisfy the test however by acquiring at the time of or prior to the exchange a trade_or_business that has been active for the preceding months this rule does not apply to the acquisition of a trade_or_business of a u s target company see sec_1_367_a_-3 thus acquiring will be treated as satisfying the test if it acquires a 36-month active trade_or_business of company or one of company’s qualified subsidiaries or qualified partnerships the taxpayer represents that company will have been engaged in the active_conduct_of_a_trade_or_business outside the united_states the acquiring business within the meaning of sec_1_367_a_-2t b and for the entire month period immediately preceding the merger acquiring will have obtained shares of company representing at least of the total vote and value of company at the time of or prior to the merger taxpayer represents that the principal purpose of such acquisition is not to satisfy the active trade_or_business test taxpayer represents that company will be a qualified_subsidiary of acquiring for purposes of the active trade_or_business test the second element of the active trade_or_business test provides that at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayer represents that neither the shareholders of target nor acquiring including its qualified subsidiaries or qualified partnerships will have any plan or intention to substantially dispose_of or discontinue the acquiring business the third element of the active trade_or_business test is the substantiality test as defined in sec_1_367_a_-3 under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1 a - c iii a pursuant to sec_1_367_a_-3 the value of the transferee foreign_corporation is reduced by the amount of any asset acquired outside the ordinary course of business by such corporation or any of its qualified subsidiaries or qualified partnerships within the 36-month period preceding the exchange to the extent that i at the time of the exchange such asset produces or is held for the production of passive_income as defined in sec_1297 or ii such asset was acquired for the principal purpose of satisfying the substantiality test commonly referred to as the stuffing rule in addition pursuant to sec_1 a - c iii b the value of the transferee foreign_corporation is reduced by the value of assets received within the 36-month period prior to the acquisition if such assets were owned by the u s target company or an affiliate taxpayer represents that at closing none of acquiring company or any of their qualified subsidiaries or qualified partnerships if applicable will hold any assets that were acquired for the principal purpose of satisfying the substantiality test of teas reg sec_1_367_a_-3 taxpayer represents that as of the closing the fair_market_value of acquiring will include assets producing or held for the production of passive_income as defined in sec_1297 formerly sec_1296 which assets were acquired outside the ordinary course of business within the 36-month period preceding the merger only to the extent that such assets were acquired in a transaction or series of related transactions which was not undertaken for a purpose of satisfying the substantiality test the taxpayer further represents that the acquisition of the note and the sub stock constitute business-motivated acquisitions of assets from a target_affiliate as part of a single integrated transaction that will not be undertaken for a purpose of satisfying the substantiality test if all of the assets acquired during the past were excluded when determining the value of the taxpayer it would not meet the substantiality test the taxpayer requests a ruling under sec_1 a - c that there will be substantial compliance with the active trade_or_business test under sec_1_367_a_-3 the service may in limited circumstances issue a private_letter_ruling to permit the taxpayer to qualify for an exception to sec_367 if the taxpayer is unable to satisfy all of the requirements of the active trade_or_business test but is in substantial compliance with such test and meets all of the other requirements of sec_1_367_a_-3 based solely on the information submitted and on the representations set forth above and provided the note constitutes debt and not equity it is held as follows the transfer of target shares by us persons for shares of acquiring will qualify for an exception to sec_367 under sec_1_367_a_-3 and no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations and no opinion is expressed about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by this ruling in particular no opinion was requested and no opinion is provided as to whether the transaction will qualify for nonrecognition treatment under sec_351 or sec_368 of the code further no opinion is expresses as to whether f sec_1 is a disregarded_entity under sec_301_7701-3 no opinion is expressed as to the reporting requirements of u s persons exchanging stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely michael h frankel senior technical reviewer branch office of associate chief_counsel international
